Seeing you, Mr. President, seated in pride of place presiding over this, the fortieth session of the United Nations General Assembly, only serves to convince me that the appropriate conduct of this session has been comfortably placed in your very capable hands, blessed as you are with years of experience.
It is difficult to over-emphasize the historical link forged by the voyages and explorations of the renowned navigator Cristobal Colon between your country and the new world, of which my country forms an integral part.
I should therefore like to take this opportunity on behalf of the delegation of Saint Christopher and Nevis to add my congratulations to those hitherto expressed to you, Sir, and to your country as you continue to superintend and administer these proceedings with your usual consummate skill and innate dexterity.
I must also hasten to pay tribute to and voice full appreciation of the inestimable importance of sessions such as this one to the realization and preservation of international peace, functional co-operation, economic security, respect for the dignity of peoples and the sovereignty of States, however small.
In this context, the people of Saint Christopher and Nevis are proud of their emergence from colonialism into the brotherhood of the United Nations. I bring fond greetings from our Prime Minister, Dr. Kennedy Alphonse Simmonds, who has swiftly and brilliantly spearheaded our transition from colonial dependence to international independence.
I should like at this stage to extend the sympathy and condolences of the Government of Saint Christopher and Nevis to the Government and the people of Mexico on their recent tragic experiences. We who live in an area which is annually threatened by hurricanes fully understand the sense of helpless shock experienced by persons confronted with the devastation of a natural disaster of this magnitude.
Our nation is comprised of the islands of Saint Christopher and Nevis, also called St. Kitts and Nevis, and we are located in the Caribbean, to the south-east of Puerto Rico, near the United States and the British Virgin Islands, near the Dutch colonies of St. Eustatius and Saba, the French island of St. Bartholomew, French and Dutch St. Maarten and the British colonies of Anguilla and Montserrat.
It is perhaps because of this geographic situation that our people are quick to understand the significance of a multilateral approach to issues.
We inherited the colonial problems of the monoculture of sugar, but despite limitations of size, economic vulnerability and the vagaries of weather, we, have made significant developmental strides during our first two years of independence. Indeed, we have established the basis for economic diversification and a better way of life for all our people.
Within. days of our birth as a free nation, we gained admission to this body, and this signifies our recognition of the fact that in an age of considerable turmoil, the United Nations with its body of collaborating Member States continues to play a leading role in the pursuit and retention of a more peaceful, more organized and more contented world.
Of particular significance to us is the question of the multilateral approach to the security of small States and the establishment of order in the exploitation of the resources of the sea.
We who believe in peace must not be dominated by those who believe in force. We who are committed to the lofty ideals of CARICOM, the Caribbean Community, must never allow any of our member States to be manipulated and destabilized by external pressures. This applies to the political pressure of power politics, the economic maneuvers of industrialized society or the conspiracy of those who would destroy our population by trafficking in Illegal drugs.
We have signed the Law of the Sea Convention. As a nation of islands, our people look to the surrounding seas in their effort to achieve a comfortable existence. We have to ensure that no one be allowed to deplete the resources of our maritime economic zone. We have to be able to develop fully and peacefully the economic utilization of the sea-bed and the resources of the seas above.
Our Constitution faithfully follows the tenets of the Universal Declaration of Human Rights. It was created specifically to suit our particular situation as a twin island State, and we addressed all the issues of fundamental rights and freedoms, ensuring the rights of all, including our women and children.
However, constitutional postulation alone cannot ensure the creation of a just society. The Government and the people of Saint Christopher and Nevis continue to have at home a peace, justice and human rights record which demonstrates that they fully and truly identify with and live up to the purposes and principles of the Charter o" the United Nations. We have taken many mixtures of race and made them one; we have earned the classification of the freest nation on earth.
With this setting at home, it is with revulsion and shock that we face the distasteful and despicable situation in South Africa. Our Prime Minister has praised France for placing an embargo on new French investments in South Africa, praised the United States Congress for recommending economic sanctions against the dictatorial white minority Government, called vociferously on the international community represented by the United Nations to take a principled stand against apartheid, appealed for an end to the state of emergency and the wanton murder and oppression of the black people of South Africa, and demanded that the people of Namibia and Angola be allowed to enjoy their hard-earned right to freedom and independence.
We are deeply concerned at the prolonged starvation in Ethiopia and other parts of Africa, and we view with alarm the decision that we in the Caribbean should graduate from international development assistance loans on the basis of per capita income. One is forced to conclude that developed countries are galvanized into action by crisis, hunger and starvation.
There is a fundamental need for economic preventive medication and there is clearly a dire need for a total reassessment of the present international economic order, as it is evident that the present criteria work manifest injustice on small nations.
The amount that must be expended on infrastructure by a small nation is much greater, in proportion to its income, than the amount that must be expended by a large nation. To reduce this to simplicity, a small country and a large country may require the same sized airport to enable the same sized aeroplanes to operate. There is clearly a need for us to address this issue swiftly if we are not to create undue hardship for countries faced with the problem of markets being closed by the industrialized nations. We intend to raise in every forum the need for improved infrastructure facilities, more trade, assistance in the form of training and equipment, and co-ordinated public and private-sector investment.
St. Kitts and Nevis has given practical expression to this policy by privatizing its telecommunications system. The system is now owned by a corporation whose shareholders are Cable and Wireless and the Government of St. Kitts and Nevis. This concept of joint venture is being implemented in other fields of investment, including dairy farming, cotton production and processing, and communications.
Regional organizations have their part to play within the international framework. It is of supreme importance to the vigor and vitality of the global framework of the United Nations that such regional bodies as the Organization of American States be sustained in full bloom. The Organization of American States proudly represents the interests of the United states of America, the countries of Central and South America and the French-, Spanish-, Dutch- and English-speaking Caribbean nations. It is highly undesirable that such an invaluable organization, critical to the maintenance and upkeep of development through peace, should be at present languishing on the sick-bed of financial constraints imposed by the unwillingness of the more affluent member States to live up to hitherto agreed contributions. This of necessity must have a negative impact on cat program of technical and cultural development.
One hopes that this most auspicious year of the fortieth anniversary of the United Nations will also mark a commitment on the part of nations to encourage the revitalization of the Organization of American States, not in terms of empty rhetoric but through an active demonstration of financial commitment and support.
Equally, such renewed commitment is required to the revitalization and strengthening of the various agencies of the United Nations which bring much-needed educational, cultural and technical assistance to developing countries.
We are pleased to learn of the ongoing dialog between North and South Korea, and we hope that we will soon see negotiations in relation to areas where other disputing peoples have a similarity of race and history, in the Far East, in the Middle East and in Central America. As the United Nations is celebrating its fortieth anniversary, it is timely for it to take a significant step towards the complete realization of the principle of universality by admitting both the Republic of Korea and the Democratic People's Republic of Korea as Members of the Organization. We believe that the admission of both nations as Members of the United Nations 'could make a positive contribution to the reduction of tension on the Korean peninsula and thus to the promotion of international peace and security.
In this age of the micro-computer, we are beginning to emphasize precision and smallness rather than inefficiency and large size. We in Saint Christopher and Nevis earnestly "aspire to become a micro-State which can serve as a model because of the quality of life enjoyed by its people. We were in the vanguard of international thought in calling in Saint Christopher and Nevis the first conference to discuss ways and means to commemorate the five-hundredth anniversary
of the voyages of Christopher Columbus to the New World. The work of that conference is bearing fruit and will result in positive action.
Because we feel that this fortieth anniversary of the United Nations is of such tremendous significance, the Government of Saint Christopher and Nevis has allocated a site in our historic capital of Basseterre. There we shall establish a Center of higher education and a national library emphasizing the history and function of our great international body. This area we shall proudly dedicate as the United Nations educational complex.
I sincerely hope that everyone here will some day walk into that historic complex and recognize its significance as a symbol of our commitment to multilateralism and our appreciation of the imperative of interdependence as an indispensable ingredient for the achievement of world peace.
